TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 23, 2022



                                     NO. 03-22-00373-CV


                                        H. G., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order terminating parental rights signed by the trial court on May 31,

2022. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the order. Therefore, the Court affirms the trial court’s termination order.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.